Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 31 October 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                      31 October 1781
                  
                  General Duportail, Commandant of the Corps of Engineers, having signified his desire of obtaining leave to go to France, for the arrangement of his domestic Affairs—It is with the greatest satisfaction I embrace this oppertunity of testifying the sense which I entertain of his distinguished Talents & Services.
                  His judgment in Council, and well conducted valour in the field, claim the highest applause and have secured him the esteem & confidence of the Army.
                  His plan & conduct of the Attacks in the late important & successful Siege of York, where he commanded the Corps of Engineers, afford brilliant proofs of his Military Services, and set the Seal to his reputation—while they entitle him to my warmest thanks.  Given at the Camp near York town this 31st day of October 1781
                  
                     Go: Washington
                  
               